May 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JAMES WHITAKER, Appellant

NO. 14-12-00926-CV                          V.

                 NEIGHBORHOOD CENTERS, INC., Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 18, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, James Whitaker.
      We further order this decision certified below for observance.